******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. CHRISTOPHER LISBOA
                (AC 35572)
                 Gruendel, Beach and Alvord, Js.
       Argued January 21—officially released March 18, 2014

   (Appeal from Superior Court, judicial district of
    Windham, Swords, Boland and Mullarkey, Js.)
  S. Max Simmons, assigned counsel, for the appel-
lant (defendant).
  Maria Del Pilar Gonzalez, special deputy assistant
state’s attorney, with whom, on the brief, were Patricia
M. Froehlich, state’s attorney, and Matthew Crockett,
assistant state’s attorney, for the appellee (state).
                           Opinion

   GRUENDEL, J. The defendant, Christopher Lisboa,
appeals from the judgment of the trial court, rendered
after a trial to a three judge court, of conviction of
murder in violation of General Statutes § 53a-54a and
assault in the first degree in violation of General Stat-
utes § 53a-59 (a) (1).1 On appeal, the defendant claims
that the evidence was insufficient to sustain his convic-
tion. We affirm the judgment of the trial court.
   This case arises from a physical altercation between
the defendant and the victim, George Rios, that left Rios
dead in the defendant’s apartment and the defendant
charged with murder and assault in the first degree.
Prior to trial, the defendant waived his right to a jury
trial and elected to be tried by a three judge panel
pursuant to General Statutes § 53a-45 (b). A nine day
trial followed, at the conclusion of which the panel
found the defendant guilty on both counts. Pertinent
to the present appeal is the panel’s finding that it ‘‘unani-
mously finds the defendant guilty, in that the defendant,
acting with the intent to cause the death [of Rios], did
in fact cause the death of [Rios].’’ The court thereafter
merged the murder and assault convictions and sen-
tenced the defendant to a term of incarceration of forty-
eight years, execution suspended after twenty-five
years, followed by ten years of special parole. This
appeal followed.
  On appeal, the defendant claims that the evidence
adduced at trial was insufficient to establish that he
intended to cause the death of Rios. We disagree.
   ‘‘The standard of review employed in a sufficiency
of the evidence claim is well settled. [W]e apply a two
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and the
inferences reasonably drawn therefrom the [trier of
fact] reasonably could have concluded that the cumula-
tive force of the evidence established guilt beyond a
reasonable doubt. . . . The trier may draw whatever
inferences from the evidence or facts established by
the evidence it deems to be reasonable and logical. . . .
Our review is a fact based inquiry limited to determining
whether the inferences drawn by the [trier of fact] are so
unreasonable as to be unjustifiable. This court cannot
substitute its own judgment for that of the [trier of fact]
if there is sufficient evidence to support [its] verdict.’’2
(Citations omitted; internal quotation marks omitted.)
State v. Sadowski, 146 Conn. App. 693, 695–96, 79 A.3d
136 (2013), cert. denied, 311 Conn. 903,         A.3d
(2014).
   To convict the defendant of murder in violation of
§ 53a-54a, the state was required to prove beyond a
reasonable doubt both that the defendant caused the
death of Rios and that the defendant intended to cause
his death. The defendant in this appeal does not contest
the panel’s finding that he caused Rios’ death. Rather,
his sole claim is that the evidence does not support
a finding that he intended to do so. Contrary to the
defendant’s contention, we conclude that a reasonable
view of the evidence exists that supports the panel’s
finding that he intended to cause the death of Rios.
   The panel was presented with evidence that the
defendant and the victim formerly were roommates
who frequently partied together and ‘‘got into the busi-
ness’’ of drug dealing.3 By all accounts, the two had a
combustible relationship, which resulted in a fistfight
at the Windham Heights housing complex in Willimantic
in late July, 2009. In his August 22, 2009 statement
to the state police, the defendant stated that at the
conclusion of that fight, ‘‘[w]e stood up [and] shook
hands and said it was good and parted ways on good
terms.’’
   The two partied together approximately one week
later, consuming alcohol and drugs into the early morn-
ing hours. While at an apartment the defendant shared
with Jennifer Stewart, another fight ensued between
the defendant and Rios. As the defendant recounted in
his police statement, Rios ‘‘hit me in the head several
times, and we were pushing each other around. [Stew-
art] witnessed this fight. During the fight I got thrown
into the refrigerator and dislocated my shoulder. . . .
[Stewart] took me to the hospital.’’ When the defendant
returned to his apartment, he discovered that Rios had
stolen his laptop computer, his gold chain, a box con-
taining thousands of dollars and ‘‘about eight ounces
of weed,’’ his portable gaming device, and his friend’s
2002 Jaguar automobile, which he had borrowed.
   Two days later, the defendant, as he articulated in
his police statement, ‘‘put out a hit on [Rios] for what
he had done to me. . . . I put the word out on the
street that I would pay two thousand [dollars] to anyone
that brought [Rios] to me. I did not care how they
brought him to me or what they had to do to get him
to me. If someone brought him to me I was going to
beat him up. I did not tell anyone to kill him but I may
have said that I wish he would die.’’
    Days before Rios’ death, the defendant noticed a
hunting knife at the home of his girlfriend, Chrimson
Strede. The knife, which was admitted into evidence
at trial, was black with a rope covered handle and a
six inch blade. Officer Fabian Silva of the Willimantic
Police Department testified at trial that the knife looked
‘‘like a hunting knife’’ that was used in the military.
When the defendant indicated that he liked the knife,
Strede gave it to him. Stewart testified at trial that this
knife was the weapon that the defendant used to stab
Rios to death in the early morning hours of August
22, 2009.
   The panel also heard testimony that, at the defen-
dant’s behest, Stewart lured Rios into their apartment
to enable the defendant to assault him.4 On the evening
of August 21, 2009, the defendant encountered Joel
Rodriguez, a neighbor, while outside his apartment.
Strede testified that the defendant informed Rodriguez
that he was looking for Rios and cautioned him that
‘‘something was going to go down that night.’’ Around
midnight, the defendant and Strede returned to his
apartment and waited in his bedroom for Stewart’s sig-
nal that Rios had arrived.5 Strede testified that upon
receiving her signal, the defendant stated, ‘‘he’s here,
he’s here . . . and [the defendant] ran out of the room.’’
Stewart testified that when the defendant emerged from
his bedroom, he immediately ‘‘bum-rushed’’ Rios. She
clarified that, by that term, she meant that the defendant
‘‘ran up on’’ Rios, and the two became ‘‘like, locked and
they went from one part of the room to the other, to
the other and then [Rios] dropped right in front of my
door. . . . [During the altercation] they hit the [televi-
sion] . . . and then they went to the couch on the other
side of the room and then [Rios’] body dropped.’’ Medi-
cal Examiner Ira Kanfer testified at trial that Rios suf-
fered seven ‘‘sharp force injuries’’ to his face, forehead,
left arm, left leg, left hand, and left chest. Kanfer pro-
vided his expert opinion that all of the injuries sustained
by Rios were consistent with the knife in question that
belonged to the defendant.6 Kanfer explained that the
stab wound to Rios’ chest, which was approximately
three inches deep and four centimeters wide, pene-
trated his heart’s left and right ventricles, killing him.
Although paramedics responded to the apartment and
transported Rios to Windham Hospital, he was pro-
nounced dead on arrival.
  In this appeal, the defendant does not contest the
panel’s finding that he caused the death of Rios by
stabbing him in his apartment on August 22, 2009.
Instead, he challenges the panel’s finding that he did
so with the requisite intent. ‘‘To establish a violation
of § 53a-54a, the crime of murder, the state must prove
beyond a reasonable doubt that the defendant, with
intent to cause the death of another person . . .
cause[d] the death of such person . . . . [T]he specific
intent to kill is an essential element of the crime of
murder. To act intentionally, the defendant must have
had the conscious objective to cause the death of the
victim.’’ (Citation omitted; internal quotation marks
omitted.) State v. Aviles, 107 Conn. App. 209, 217, 944
A.2d 994, cert. denied, 287 Conn. 922, 951 A.2d 570
(2008).
   ‘‘Intent is a question of fact, the determination of
which should stand unless the conclusion drawn by the
trier is an unreasonable one. . . . [The trier of fact is]
not bound to accept as true the defendant’s claim of lack
of intent or his explanation of why he lacked intent.’’
(Citation omitted; internal quotation marks omitted.)
State v. Andrews, 114 Conn. App. 738, 744, 971 A.2d
63, cert. denied, 293 Conn. 901, 975 A.2d 1277 (2009).
‘‘Intent may be, and usually is, inferred from the defen-
dant’s verbal or physical conduct. . . . Intent may also
be inferred from the surrounding circumstances. . . .
The use of inferences based on circumstantial evidence
is necessary because direct evidence of the accused’s
state of mind is rarely available. . . . Intent may be
gleaned from circumstantial evidence such as the type
of weapon used, the manner in which it was used, the
type of wound inflicted and the events leading up to
and immediately following the incident. . . . Further-
more, it is a permissible, albeit not a necessary or man-
datory, inference that a defendant intended the natural
consequences of his voluntary conduct.’’ (Internal quo-
tation marks omitted.) State v. Salaman, 97 Conn. App.
670, 677, 905 A.2d 739, cert. denied, 280 Conn. 942, 912
A.2d 478 (2006).
   The evidence in the present case substantiates the
panel’s finding that the defendant possessed the intent
to cause Rios’ death. By his sworn admission in his
statement to the police, he placed a $2000 bounty on
Rios because he wanted to exact revenge on Rios in
the form of a physical attack. He admitted that, at that
time, he ‘‘may have said that I wish [that Rios] would
die.’’ The defendant conspired with Stewart to entice
Rios to the apartment, where he secretly lay in waiting
armed with the hunting knife, so that he could physi-
cally attack him. Regarding the manner in which that
weapon was utilized, it is undisputed that, during the
attack on August 22, 2009, the defendant stabbed Rios
seven times, including a blow in which the knife plunged
three inches into Rios’ chest, penetrating his heart’s left
and right ventricles. See State v. LaSalle, 95 Conn. App.
263, 272, 897 A.2d 101 (jury reasonably could infer intent
to kill from evidence that defendant stabbed victim and
penetrated lung and aorta), cert. denied, 279 Conn. 908,
901 A.2d 1227 (2006). In his recorded statement to the
police, which was introduced into evidence at trial,
the defendant acknowledged that during the assault he
‘‘pushed the knife into [Rios].’’ The panel, as trier of
fact, was free to infer that the defendant intended the
natural consequences of that conduct. See State v. Sala-
man, supra, 97 Conn. App. 677.
  The defendant nevertheless argues that the evidence
of his conduct immediately following his stabbing of
Rios indicates that he did not intend to cause his death.
Specifically, he argues that testimonial evidence that
he rendered aid to Rios and was visibly upset under-
mines any claim that he harbored such intent.
   Strede, who remained in the defendant’s bedroom at
the time of the stabbing, testified that she eventually
‘‘got up, and I came out of the bedroom, and I saw
[Stewart] standing in the doorway to the kitchen and
the living room. . . . I went into the living room [and]
I saw [the defendant] holding a towel on [Rios’] stom-
ach.’’ Strede testified that the defendant was kneeling
beside Rios’ body ‘‘and he was just yelling like, ‘He’s
dying; he’s dying.’ And . . . he kept saying, ‘What do
I do; what do I do.’ ’’ Javier Ramos, an acquaintance of
Stewart’s who was in her bedroom at the time of the
stabbing, likewise entered the living room and saw the
defendant ‘‘hovering over [Rios], checking on him
. . . .’’ Ramos immediately fled the apartment.7 As he
did so, Ramos heard the defendant say, ‘‘Call 911, I
think he’s dying.’’ When the police later arrived at the
apartment, the defendant was visibly upset, in a state
of shock and crying.
  At the same time, it is undisputed that the defendant
and Stewart concocted a home invasion story following
the stabbing and ‘‘right before’’ Stewart placed a 911
call to the police. During that call, Stewart falsely stated
that ‘‘it was a home invasion . . . [Rios] came in . . .
and came at [the defendant] with a knife.’’8 Although she
saw the defendant applying a towel to Rios’ stomach,
Strede also testified that she witnessed the defendant
wipe off the knife with the towel and then place the
knife in Rios’ hand. Stewart offered similar testimony.
When Strede knelt in front of the defendant to see if
he was okay, the defendant instructed her ‘‘not to say
anything about wiping the knife to the cops.’’ Both
Strede and Stewart testified that they thereafter pro-
vided false statements to the police in an effort to pro-
tect the defendant.
   On that evidence, the panel reasonably could have
concluded that the defendant’s conduct evinced a con-
sciousness of guilt. As this court observed in State v.
LaSalle, supra, 95 Conn. App. 272, ‘‘evidence that the
defendant attempted to conceal the murder by washing
the knife that he used to kill [the victim was] conduct
by the defendant after the crime [that] reflected the
defendant’s consciousness of guilt . . . .’’ The evi-
dence that the defendant and Stewart fabricated the
home invasion story prior to placing the 911 call, that
he cleaned the knife and told Strede not to tell the
police that he did so, and that he then placed the knife
in Rios’ hand is all evidence the panel, as trier of fact,
could credit in evaluating the defendant’s conduct, from
which intent may be, and usually is, inferred. See State
v. Cobb, 251 Conn. 285, 385, 743 A.2d 1 (1999), cert.
denied, 531 U.S. 841, 121 S. Ct. 106, 148 L. Ed. 2d 64
(2000). We also note that a defendant may be found to
possess the requisite intent to cause the death of a
victim in instances in which he ‘‘summoned medical
assistance’’ to the scene of the crime; State v. Downey,
45 Conn. App. 148, 155–56, 694 A.2d 1367, cert. denied,
242 Conn. 909, 697 A.2d 367 (1997); as well as in
instances in which a defendant ‘‘attempted to provide
medical assistance to the victim . . . .’’ State v. Colon,
272 Conn. 106, 229, 864 A.2d 666 (2004), cert. denied,
546 U.S. 848, 126 S. Ct. 102, 163 L. Ed. 2d 116 (2005).
   Furthermore, the applicable standard of review nei-
ther requires nor permits this court to view the evidence
and the reasonable inferences drawn therefrom in a
light most favorable to the defendant and contrary to
the panel’s verdict. It is well established that ‘‘proof
beyond a reasonable doubt [does not] require accep-
tance of every hypothesis of innocence posed by the
defendant that, had it been found credible by the trier,
would have resulted in an acquittal. . . . On appeal,
we do not ask whether there is a reasonable view of the
evidence that would support a reasonable hypothesis of
innocence. We ask, instead, whether there is a reason-
able view of the evidence that supports the [trier of
fact’s] verdict of guilty.’’ (Internal quotation marks omit-
ted.) State v. Niemeyer, 258 Conn. 510, 519, 782 A.2d
658 (2001). Construing the evidence in the light most
favorable to sustaining the verdict, the panel reasonably
could have concluded beyond a reasonable doubt that
the cumulative force of the evidence established the
defendant’s intent to cause Rios’ death. Accordingly,
the defendant’s claim of evidential insufficiency fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-54a (a) provides in relevant part: ‘‘A person is
guilty of murder when, with intent to cause the death of another person,
he causes the death of such person . . . .’’
   General Statutes § 53a-59 (a) provides in relevant part: ‘‘A person is guilty
of assault in the first degree when: (1) With intent to cause serious physical
injury to another person, he causes such injury to such person or to a third
person by means of a deadly weapon or a dangerous instrument . . . .’’
   2
     At oral argument before this court, counsel for the defendant argued,
with respect to the applicable standard of review, that our Supreme Court
in State v. Bennett, 307 Conn. 758, 59 A.3d 221 (2013), misapplied that
standard and ‘‘got it wrong from start to finish.’’ We decline to address that
allegation other than to note that ‘‘as an intermediate appellate body, we
are not at liberty to discard, modify, reconsider, reevaluate or overrule the
precedent of our Supreme Court.’’ DePietro v. Dept. of Public Safety, 126
Conn. App. 414, 422 n.3, 11 A.3d 1149 (2011).
   3
     The defendant’s roommate, Jennifer Stewart, testified as to her firsthand
knowledge that the defendant engaged in the sale of heroin and marijuana.
   4
     Stewart testified that she feigned interest in Rios and told him that the
defendant had moved out of her apartment. When asked if the defendant
told her what he planned to do to Rios, Stewart answered in the negative,
stating: ‘‘Not specifics. To my knowledge, it was just going to be a fight.’’
   5
     Stewart testified that she had agreed to alert the defendant that Rios
had arrived at their apartment by calling him ‘‘a couple of times. Just call and
hang up and then call back without having a conversation.’’ The defendant
received such calls at approximately two o’clock in the morning of August
22, 2009.
   6
     The knife was admitted into evidence at trial.
   7
     Ramos testified that he fled because he was on parole and fearful of the
consequences of his presence when the police arrived.
   8
     The defendant’s August 22, 2009 statement to the police contains a
similar narrative. The defendant stated in relevant part: ‘‘On August 21, 2009,
sometime around midnight into the early morning hours of August 22, 2009
I was at my apartment with my roommate [Stewart] and my current girlfriend
[Strede]. . . . I was still standing in the kitchen about to go back into my
bedroom . . . when I heard a noise, the door to the kitchen opening. I
looked and I saw [Rios] coming into the house with a big ass fucking knife
and I ran towards the living room. [Rios] came in behind me and swung at
me with the knife and I grabbed his whole arm with the knife and I pushed
his arm towards his body. We were all over the fricken place and I got the
knife out of his hand and I swung the knife at him. He got the knife again
and then he was lying on the floor in the living room. There was blood
everywhere, and I was screaming call 911, I think he’s dead.’’